Citation Nr: 1637608	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-18 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for dislocation left shoulder, post operative sequela, currently evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to December 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service-connected left shoulder disability is currently evaluated as 20 percent disabling.  He contends that his left shoulder symptoms are more severe than this current disability rating reflects.  

The Veteran was last afforded a VA examination in connection to his left shoulder disability in October 2010.  During the evaluation, the examiner observed findings of crepitus, tenderness, and guarding of movement, as well as a positive apprehension sign for anterior inferior subluxation, a negative drop arm sign, and moderate crepitus with abduction and external rotation.  The Veteran was also shown to have flexion and abduction to 160 degrees, internal rotation to 70 degrees, and external rotation to 80 degrees.  The examiner observed objective evidence of pain with active motion on the left side, and further noted evidence of pain following repetitive motion.  Report of the left shoulder x-ray revealed an impression of minimal degenerative arthritis of the left shoulder and acromioclavicular joint, and the migration of the humeral head was suggestive of degenerative rotator cuff tendon.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having posttraumatic osteoarthritis of the left shoulder with loss range of motion.  

In the March 2011 notice of disagreement (NOD), the Veteran asserted that upon evaluating his left arm, his physician at Daytona Beach VA medical center (VAMC) informed him that he had sustained a significant level of damage in his left shoulder that was not repairable.  According to the Veteran, many movements cause him to experience instant pain.  Specifically, the Veteran claims he is unable to lift 15 pounds above his head with his left arm.  He also reported to experience a burning sensation in his left arm whenever he holds this arm in the air for long periods of time.  According to the Veteran, any type of hard work elicits pain and discomfort in his arm/shoulder for a few days at a time, and sometimes, the pain radiates from the shoulder to his elbow.  The Veteran asserted that he has continued to report these symptoms, as well as seek treatment for these symptoms with his VA physicians on a semi-annual basis.  

In a May 2011 statement, the Veteran asserted that he experiences increasing pain in his left shoulder whenever he uses it and even simple tasks around the yard elicit symptoms of pain the next day.  

In the June 2012 VA Form 9, the Veteran stated that his left shoulder condition had worsened throughout the years, and left him unable to perform many activities that involve lifting his left arm above his head, such as painting, changing the light bulb or remodeling the house.  According to the Veteran, he also has a difficult time sleeping due to his left shoulder pain, and on certain days, the pain in his shoulder radiates throughout his elbow and causes periodic numbness in his arm at different times.  

Further review of the claims file reveals that the Veteran has not been afforded another VA examination in connection to his left shoulder disorder since October 2010, nearly six years prior.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Also, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) & Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the Board finds that anew VA examination is warranted to assess the current severity of the Veteran's shoulder disability.

Also, in light of the Veteran's contentions that he has continued seeking treatment for his left shoulder disability throughout the years, ongoing VA medical records should therefore be obtained.  38 U.S.C.A. § 5103A (c) (West 2015).  

Accordingly, the case is REMANDED for the following action:

1.  Request relevant records pertaining to treatment the Veteran has received for his left shoulder disability from the VAMC in Daytona Beach, Florida and the VAMC in Orland, Florida from January 2011 to the present time. All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder. 

2.  Ask the Veteran to identify any private treatment that he may have had for his left shoulder disability.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his left shoulder disability.  The claims folder and all pertinent medical records must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner must estimate the effect of all functional losses, including due to flare-ups by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.  The examiner should also describe the impact that the Veteran's left shoulder disability has on his activities of daily living.  The examiner is requested to also provide an opinion as to any impact that the Veteran's left shoulder disability has on his ability to work and his daily activities.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.  

4.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

